DETAILED ACTION
This action is a response to communication filed June 13th, 2022.
Claims 1-15 are pending in this application.  
The present application is a national stage entry of PCT/2020/050149, filed on February 12th, 2020, which claims priority to provisional application no. 62/804,843, filed on February 13th, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graefe et al (U.S. Patent Publication no. 2019/0132709, hereinafter Graefe).

With respect to claims 1, 6, and 11, Graefe discloses a method performed by a Cooperative Intelligent Transport System, C-ITS station (paragraph [0003], lines 12-19), the method comprising receiving a message (paragraph [0028], lines 7-11), determining whether the message was received via an external interface of the C-ITS station (paragraph [0037], lines 8-22, cellular communications protocols) or a short range interface of the C-ITS station (paragraph [0037], lines 8-22, DSRC/WAVE), and upon determining that the message was received via the external interface of the C-ITS station, treating the message differently as compared to if the message was received via the short range interface of the C-ITS station (paragraph [0027], lines 1-10, without specifying higher application logic).

With respect to claims 2, 7, and 12, Graefe discloses the method of claims 1, 6, and 11, wherein the message comprises networking and transport layer information (paragraph [0083]), and treating the message differently comprises treating the networking and transport layer information differently as compared to if the message was received via the short range interface of the C-ITS station (paragraph [0027], lines 1-10, without specifying higher application logic).

With respect to claims 3, 8, and 13, Graefe discloses the method of claims 2, 7, and 12, wherein treating the networking and transport layer information differently as compared to if the message was received via the short range interface of the C-ITS station comprises ignoring the networking and transport layer information (paragraph [0027], lines 1-10, without specifying higher application logic). 

With respect to claims 4, 9, and 14, Graefe discloses the method of claims 1, 6, and 11, wherein the message is a European Telecommunications Standards Institute, ETSI, C-ITS message (paragraph [0028], lines 1-3).

With respect to claims 5, 10 and 15, Graefe discloses the method of claims 1, 6, and 11, wherein the C-ITS station is a personal C-ITS station (paragraph [0088]), a central C-ITS station (paragraph [0088]), a vehicular C-ITS station (paragraph [0088]), or a roadside C-ITS station (paragraph [0039], lines 1-8).


Response to Arguments
Applicant's arguments filed June 13th, 2022 have been fully considered but they are not persuasive. 

With respect to claims 1, 6, and 11, the applicant argues that Graefe fails to disclose determining whether a message was received via an external interface of a C-ITS station or a short range interface of the C-ITS station.
The examiner respectfully disagrees.  The applicant’s claims and specification are silent with respect to explicitly articulating what constitutes an “external interface of a C-ITS station”.  For context, the examiner is relying on paragraph [0057] of the applicant’s specification which states that messages received “via an external interface (e.g. as opposed to a short range interface)”.  The examiner is interpreting the description that an external interface of an C-ITS is in opposition to a short rage interface.  And therefor takes the position that long range cellular communication (e.g. as opposed to short range communication), as described by Graefe in paragraph [0037], lines 12-13, constitutes an external interface of an C-ITS.  Therefor the disclosure of Graefe includes both short range communication interface (via DSRC, see paragraph [0037], line 12) and an external interface of a C-ITS station (via cellular communication protocols, see paragraph [0038], lines 12-13).
With respect to making a determination as to which interface a message is received by, the prior art makes such determinations in order to provide the appropriate network protocols for the communication.  In the case of short range interfaces, Graefe provides an embodiment for using DSRC links over a PC5 interface in C-V2X systems (see paragraph [0027], lines 5-10, provides lower level network protocols for direct communication between vehicles).  In the case of external interfaces of a C-ITS station, which the examiner is interpreting as long range cellular communications, Graefe provides an embodiment for cellular communication to include broadcast and multicast services (see paragraph [0027], lines 10-21, in which the prior art notes that the lack of acknowledgement mechanism makes the sharing of message for real-time services ineffective for autonomous driving applications, which is consistent with the applicant’s specification, and thus is treated differently than short range communication).  Therefore the examiner maintains that rejection above is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim			Pat. Pub.	2020/0336908
Saxena			Patent no.	10,459,454
Gozalvez-Serrano	Patent no.	10,231,101
Rosales			Pat. Pub.	2019/0045378
Mach			Pat. Pub.	2017/0353777
Cheng			Pat. Pub.	2018/0365909
McQuillen		Pat. Pub.	2021/0201664
Ferrer			Pat. Pub.	2020/0247200
Kim			Pat. Pub.	2019/0182700

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9/29/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457